DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al, US Pg. Pub. No. (2021/0197858) referred to hereinafter as Zhang.
As per claim 1, Change teaches a lane localization system, comprising: a first measurement distance sensor located on a right-hand side of a vehicle and a second measurement distance sensor located on a left-hand side of the vehicle; a processor operable to: receive measurement data from at least one of the first measurement distance sensor or the second measurement distance sensor (see at least Para 153-159, fig. 5B-5c); detect one or more objects on the right-hand side of the vehicle or the left-hand side of the vehicle using the measurement data(see at least Para 153-159, fig. 5B-5c); generate one or more echo frequency response signals based on the measurement data and the one or more objects (see at least Para 153-159, fig. 5B-5c); and compare the one or more echo frequency response signals to determine which lane along at least a two-lane road the vehicle is traveling (see at least Para 112-121).

As per claim 3, Change teaches a lane localization system of claim 1, wherein the processor is further operable to distinguish a given size and given shape of an object based on the measurement data (see at least Para 153-159, fig. 5B-5c).
As per claim 4, Change teaches a lane localization system of claim 1, wherein the processor is further operable to determine a number of lanes available along the at least the two-lane road based on a clustering mixture model that is generated using previously stored data indicative of the one or more echo frequency response signals (see at least Para 153-159, fig. 5B-5c).
As per claim 5, Change teaches a lane localization system of claim 1, wherein the processor is further operable to determine a number of lanes available along the at least the two-lane road based on a gaussian mixture model that is generated using previously stored data indicative of the one or more echo frequency response signals (see at least Para 153-159, fig. 5B-5c).
As per claim 6, Change teaches a lane localization system of claim 1, wherein the first distance measurement sensor and the second distance measurement sensor are an ultra-sonic sensor (see at least Para 153-159, fig. 5B-5c).
As per claim 7, Change teaches a lane localization system of claim 1, wherein the first distance measurement sensor and the second distance measurement sensor are a radar sensor (see at least Para 153-159, fig. 5B-5c).

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665